489 N.W.2d 886 (1992)
Todd WOESSNER, Petitioner and Appellant,
v.
Richard BACKES, Director, North Dakota Department of Transportation, Respondent and Appellee.
Civ. No. 920071.
Supreme Court of North Dakota.
October 1, 1992.
Thomas K. Schoppert of Schoppert Law Firm, Minot, for petitioner and appellant; submitted on briefs.
Elaine Ayers, Asst. Atty. Gen., Atty. Gen.'s Office, Bismarck, for respondent and appellee; submitted on briefs.
VANDE WALLE, Justice.
Todd Woessner appealed from a district court judgment affirming an order of the *887 North Dakota Department of Transportation suspending his North Dakota driver's license.
The judgment of the district court is affirmed under Rule 35.1(a)(5) and (7), N.D.R.App.P. This court's decision in Kummer v. Backes, 486 N.W.2d 252 (N.D.1992) is dispositive of this appeal.
ERICKSTAD, C.J., and MESCHKE, LEVINE and JOHNSON, JJ., concur.